Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 5, 2021

                                     No. 04-20-00511-CV

                         IN THE INTEREST OF A.M.M., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA02102
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The State’s brief was originally due by January 4, 2021, and the State filed
a motion requesting a thirty-day extension of time.

       After consideration, we GRANT IN PART the motion and ORDER the State to file its
brief by January 22, 2021. Appellant is advised that further extensions of time will be
disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court